                      Case 2:17-cv-01919-JCM-BNW Document 166 Filed 09/11/20 Page 1 of 1



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7      THE BANK OF NEW YORK MELLON,                           Case No. 2:17-CV-1919 JCM (BNW)
                 8                                             Plaintiff(s),                      ORDER
                 9             v.
               10       JOHN FERRARO, et al.,
               11                                            Defendant(s).
               12
               13             Presently before the court is the matter of Bank Of New York Mellon v. Ferraro et al, 2:17-
               14      cv-01919-JCM-BNW. The court granted the parties’ stipulations of dismissal with prejudice.
               15      (ECF Nos. 165, 160). All defendants have been terminated with the exception of John Ferraro,
               16      who has not made an appearance in this case.
               17             Accordingly,
               18             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff shall, within
               19      seven (7) days of this order, file a motion for entry of default judgment or other appropriate motion.
               20             DATED September 11, 2020.
               21
                                                                      __________________________________________
               22                                                     UNITED STATES DISTRICT JUDGE

               23
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
